Citation Nr: 1623482	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial disability ratings for Legg-Calve-Perthes disease, status post open reduction internal fixation (ORIF) and intra-trochanteric fracture, of the right hip (referred to as right hip disability), currently rated as 10 percent disabling for limitation of flexion, and noncompensable for limitation of extension prior to July 10, 2013, and currently rated as 20 percent disabling for impairment of the right thigh, 10 percent disabling for limitation of extension, and noncompensable for limitation of flexion beginning on July 10, 2013.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right leg shortening due to Legg-Calve-Perthes disease, status post ORIF and intra-trochanteric fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2003 to January 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded service connection for a right hip disability and assigned a 10 percent rating based on limitation of flexion.  The Veteran perfected an appeal as to the initial rating assigned.  In an August 2013 rating decision, the initial rating was increased from 10 to 20 percent based on impairment of the right thigh, effective July 10, 2013.  The rating decision also awarded separate ratings for limitation of extension rated as noncompensable prior to July 10, 2013, and 10 percent disabling thereafter, and for limitation of flexion rated as noncompensable from July 10, 2013.  Despite the increased rating granted by the originating agency, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran has been assigned separate ratings for surgical scars of the right hip, which are not at issue in this appeal.

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  The Veteran was notified in a February 2013 letter that the VLJ who held his hearing in April 2012 had left the Board.  The undersigned has returned and will be adjudicating this decision.  

When this appeal was before the Board in June 2013, it was remanded for additional action on the part of the Agency of Original Jurisdiction (AOJ).

The record before the Board consists of the Veteran's paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an initial disability rating in excess of 10 percent for right leg shortening due to Legg-Calve-Perthes disease, status post ORIF and intra-trochanteric fracture is addressed in the REMAND that follows the ORDER section of this decision.  


FINDINGS OF FACT

1.  Prior to July 10, 2013, the Veteran's right hip disability had been manifested by painful motion, flexion limited to 110 degrees, extension to 10 degrees, abduction to 35 degrees, adduction to 15 degrees, external rotation to 15 degrees, and internal rotation to 10 degrees, without evidence of ankylosis, flail hip joint, or impairment of the femur.  

2.  From July 10, 2013, the Veteran's right hip disability has been manifested by arthritis, painful motion, flexion to 80 degrees, extension to zero degrees, abduction with motion lost beyond 10 degrees, and adduction with limitation such that the legs cannot cross, without evidence of ankylosis, flail hip joint, or impairment of the femur.  





CONCLUSIONS OF LAW

1. Prior to July 10, 2013, the criteria for an initial compensable rating for a right hip disability based on limitation of extension had not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5251(2015).

2.  From July 10, 2013, the criteria for an initial disability rating in excess of 10 percent for a right hip disability based on limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5251 (2015).

3.  Prior to July 10, 2013, the criteria for an initial disability in excess of 10 percent for a right hip disability based on limitation of flexion had not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252. 

4.  From July 10, 2013, the criteria for an initial compensable rating for a right hip disability based on limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252 (2015).

5.  Prior to July 10, 2013, the criteria for an initial compensable rating for a right hip disability based on impairment of the thigh have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5253(2015).

6.  From July 10, 2013, the criteria for an initial disability rating in excess of 20 percent for a right hip disability based on impairment of the thigh have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided adequate VCAA notice regarding his claims in a March 2010 letter, prior to the April 2010 rating decision on appeal.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in July 2013.  The Veteran has not asserted, and the evidence of record does not show, that his hip disabilities have increased significantly in severity since the most recent examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.


General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14  (2015).  38 C.F.R. § 4.14  does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran filed a claim for service connection for a right hip disability in February 2010.  The April 2010 rating decision on appeal granted service connection for a right hip disability and assigned a 10 percent rating based on limitation of flexion, effective February 4, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  In that same rating decision, service connection was also granted for right leg shortening due to Legg-Calve-Perthes disease and a 10 percent rating was assigned, effective February 4, 2010.  During the pendency of the appeal, an August 2013 rating decision increased the rating for his right hip disability to 20 percent based on impairment of the thigh, effective July 10, 2013.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5253.  That rating decision also awarded a separate noncompensable rating for limitation of extension of the right hip prior to July 10, 2013 and a 10 percent rating thereafter, as well as a noncompensable rating for limitation of flexion of the right hip.  In a November 2015 appellate brief, the representative argued that the ratings assigned did not accurately reflect the severity of the Veteran's service-connected right hip disability.  Thus, the matters on appeal include whether higher ratings are warranted during any of the stages during the pendency of the appeal for the Veteran's right hip disability.  

Prior to July 10, 2013, the Veteran's right hip disability was rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5252, based upon the limitation of flexion, and noncompensable under Diagnostic Code 5251 for limitation of extension.  Thereafter, the Veteran's Legg-Calve-Perthes disease was rated as 20 percent disabling under Diagnostic Code 5003-5253 for impairment of the right thigh, 10 percent disabling under Diagnostic Code 5003-5251 for limitation of extension, and noncompensable under Diagnostic Code 5252 for limitation of flexion.  The Board will examine the claims under all applicable rating criteria pertaining to the hip.

Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which instructs the rating to be based upon limitation of motion of the specific joint involved.  If limitation of motion of the specific joint involved is noncompensable, a 10 percent rating is awarded for a major joint.

Normal range of motion of the hip is 0 to 125 flexion, and to 45 degrees abduction.  38 C.F.R. § 4.71a, Plate II (2015).

Limitation of extension of the thigh warrants a maximum 10 percent evaluation for extension limited to five degrees.  38 C.F.R. § 4.71a, Diagnostic Code, 5251.  

Limitation of flexion of the thigh warrants a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; a 30 percent rating if flexion is limited to 20 degrees; and a maximum 40 percent rating if flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code, 5252.  

Impairment of the thigh warrants a 10 percent rating for limitation of rotation of the thigh when the affected leg cannot toe-out more than 15 degrees; a 10 percent rating for limitation of adduction of the thigh when the legs cannot cross; and a maximum 20 percent rating for limitation of abduction of the thigh when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code, 5253.  

Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (impairment of the femur).  These conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted.

During a November 2008 VA primary care visit, the Veteran reported that he experienced persistent right hip pain, had to adjust his sleep positions, and was hesitant to perform physical activities.

The Veteran underwent a VA examination in April 2010.  The Veteran reported constant hip pain that occurred daily.  He described the pain as a pressure type of pain, with occasional sharp pain at night when lying in different positions.  The Veteran indicated the degree of pain was a four on average, on a scale of 1 to 10, but was a nine when he walked half a mile.  The Veteran reported that his right hip pain was aggravated by standing 30 minutes, lying on the right side for 3 minutes, using the stairs, and using an elliptical.  He was unable to run due to his hip pain.  The Veteran reported that his right hip pain was aggravated when performing his duties as a baseball coach.  The examiner noted that the Veteran's hip disability did not result in weakness, stiffness, deformities, instability or locking, lack of endurance, effusions, dislocations or subluxations.  There was also no swelling, heat, redness, drainage, inflammatory arthritis, or incapacitating episodes in the past year.  Physical examination of the right hip indicated flexion to 110 degrees, extension to 10 degrees with pain, abduction to 35 degrees with pain, adduction to 15 degrees with pain, external rotation to 15 degrees with pain, and internal rotation to 10 degrees with pain.  There was no weakness, fatigue, or incoordination.  The examiner noted no additional loss of range of motion after three repetitions.  The examiner also noted that the Veteran walked with a limp favoring the right leg. 

During the April 2012 Board hearing, the Veteran reported constant right hip pain.  He testified that his hip pain felt like a rubber band tightening up.  He explained that he had pain when sitting, standing, and when not putting weight on the hip.  The Veteran reported that he experienced fatigue and weakness.  He testified that it was difficult to participate in physical activities because of his hip pain.  He reported that he was very active prior to his hip disability, but was currently unable to exercise without pain because his hip would "lock up".  He also stated that he occasionally used medication to treat his pain.  

The Veteran underwent another VA examination in July 2013.  The Veteran reported increased pain when extending his right hip.  He also reported buttock pain with ambulation and weight-bearing activities.  The Veteran did not report that flare-ups impacted the function of his hip.  Physical examination of the right hip indicated flexion to 80 degrees with painful motion beginning at zero degrees and extension to zero degrees with painful motion beginning at zero degrees.  The examiner found that abduction was lost beyond 10 degrees and that adduction was limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner did not find additional range of motion loss after three repetitions.  The examiner stated that functional impairments associated with the Veteran's right hip disability consisted of less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Muscle strength testing was 4/5 with hip flexion, abduction, and extension.  There was no ankylosis, malunion or nonunion of the femur, or flail hip.  Residuals of the hip disability included pain and limited motion when extending the right hip.  Diagnostic testing revealed arthritis.  The examiner concluded that the Veteran's right hip disability did not impact his ability to work because the Veteran owned his own business and was able to tailor his work around his right hip when necessary.  

Prior to July 10, 2013, the Veteran's right hip disability was rated as 10 percent disabling based on painful motion pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5252 relating to limitation of flexion of the thigh.  Thereafter, the Veteran's right hip disability was rated as 20 percent disabling under Diagnostic Code 5003-5253 for impairment of the thigh.  Additionally, the Veteran was assigned a separate noncompensable rating under Diagnostic Code 5251 for limitation of extension of the thigh prior to July 10, 2013, and a 10 percent rating thereafter.  The Veteran was also assigned a noncompensable rating for limitation of flexion.  

Prior to July 10, 2013, the limitation of motion caused by the Veteran's service-connected right hip disability resulted in flexion to 110, extension to 10 degrees with pain, abduction to 35 degrees with pain, adduction to 15 degrees with pain, external rotation to 15 degrees with pain, and internal rotation to 10 degrees with pain.  Based on the foregoing, the limitation of motion caused by the Veteran's right hip disability warrants a non-compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  Specifically, the evidence of record does not show right hip extension limited to five degrees, flexion limited to 45 degrees, limitation of rotation when the affected leg cannot toe-out more than 15 degrees, limitation of adduction of the thigh when the legs cannot cross, or abduction lost beyond 10 degrees.  Id.  

Beginning on July 10, 2013, the limitation of motion caused by the Veteran's service-connected right hip disability resulted in flexion to 80 degrees with pain, extension to zero degrees, abduction lost beyond 10 degrees, and adduction limited such that the legs cannot cross.  Rotation was not limited such that the affected leg cannot toe-out more than 15 degrees.  Based on the foregoing, the limitation of motion caused by the Veteran's right hip disability does not warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  Specifically, higher ratings are not warranted under Diagnostic Code 5251 for limitation of extension, or Diagnostic Code 5253 for impairment of the thigh, as the Veteran has been assigned the maximum schedular ratings under those diagnostic codes.  Id.  In addition, a higher rating is not warranted under Diagnostic Code 5252 for limitation of flexion because the evidence of record does not show right hip flexion limited to 45 degrees.  Id.  Therefore, absent evidence of flexion limited to 45 degrees, a higher rating under Diagnostic Code 5252 is not warranted.  Id.  

The evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The ratings assigned for the Veteran's right hip disability considers such factors as severe painful motion and weakness.  Additionally, the July 2013 VA examiner found that function was limited by less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  However, the Veteran's was able to flex to 80 degrees, and there was no additional limitation of motion following repetitive use testing. 
 
The Board further notes that the medical evidence has not demonstrated ankylosis (Diagnostic Code 5250), flail hip joint (Diagnostic Code 5254), or impairment of the femur (Diagnostic Code 5255).  

Moreover, the Board has considered whether there is any other basis for granting a higher rating for the right hip, other than the right leg shortening discussed in the remand section below, for any portion of the period on appeal, but has found none.  Based upon the foregoing and taking into account objective range of motion testing, with consideration of pain and all DeLuca factors, there is simply no basis for an increased rating for the right hip disability at any time. 

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony, in addition to the medical evidence cited above. 

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability ratings determined above.

Consideration has been given to assigning a staged rating or further staged rating for the disability decided herein.  Staged ratings have been assigned for the right hip disability as appropriate, however, as explained above, the criteria for a higher or additional separate ratings for the right hip disability have not been met for any portion of the period of the claims.  See Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected right hip disability, as discussed above, are contemplated by the schedular criteria.  The Board acknowledges that the Veteran was noted to have 4/5 strength during the July 2013 VA examination, the functional effect of loss of strength is limitation of motion or use which is explicitly contemplated by the rating criteria.  In other words, the effect of the loss of strength is considered in the rating currently assigned.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU on the basis of the right hip disability alone is warranted in this case.  In addition, the medical evidence of record does not suggest the Veteran's right hip disability renders him unemployable.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected right hip disability, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.

ORDER

For the period prior to July 10, 2013, an initial rating in excess of 10 percent for a right hip disability based on limitation of flexion, and compensable initial ratings based on limitation of extension and impairment of the right thigh is denied.  

For the period from July 10, 2013, initial ratings in excess of 10 percent for a right hip disability based on limitation of extension, in excess of 20 percent based on impairment of the right thigh, and a compensable initial rating based on limitation of flexion is denied.  


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.  

Pursuant to the June 2013 remand, the Veteran was afforded a VA examination in July 2013.  The Board finds the July 2013 VA examiner failed to address all the rating criteria necessary to fully evaluate the Veteran's right leg shortening.  Specifically, the VA examiner noted that the Veteran had a leg length discrepancy, but did not provide measurements.  As the rating criteria for shortening of a lower extremity is based on measurements of both lower extremities, the Board finds the July 2013 VA examination report inadequate for rating purposes and a new examination is necessary.   

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the current severity of his service-connected right leg shortening.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include, measurement of both lower extremities from anterior spine of the ilium to the internal malleolus of the tibia. 

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


